NO. 07-05-0019-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    JANUARY 18, 2006

                           ______________________________

                                RUDY DELEON, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

      FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

                  NO. 2004-491093; HONORABLE DRUE FARMER, JUDGE
                           _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice

Do not publish.